Exhibit 10.1

FIRST AMENDMENT TO

ALABAMA AIRCRAFT INDUSTRIES, INC.

EXECUTIVE RETENTION PLAN

WHEREAS, Alabama Aircraft Industries, Inc. (the “Company”) previously adopted
the Alabama Aircraft Industries, Inc. Executive Retention Plan (the “Plan”)
effective as of January 21, 2008;

WHEREAS, pursuant to Section 5(a) of the Plan, the Plan may be amended by the
Board of Directors of the Company with the consent of each Eligible Employee and
Participant; and

WHEREAS, the Company desires to amend the Plan to extend the term of the Plan;
and

WHEREAS, the Company shall solicit the consent of all Eligible Employees and
Participants to this First Amendment; and

WHEREAS, this First Amendment shall be effective only with respect to those
Eligible Employees and Participants who consent to this First Amendment.

NOW, THEREFORE, the Plan is hereby amended effective September 30, 2008 as
follows:

1. By substituting the following for the introductory clause of the definition
of “Good Reason Separation” contained in Section 2(i):

“Good Reason Separation” means an Eligible Employee’s Separation from Service
during the Effective Period and following the initial existence of one or more
of the following conditions arising without the Eligible Employee’s consent.”

2. By substituting the following definition of “Termination” contained in
Section 2(o):

“Termination” means during the Effective Period, either (1) the involuntary
Separation from Service of an Eligible Employee without Cause, or (2) a Good
Reason Separation by an Eligible Employee.”

3. By adding the following definition of “Effective Period” as Section 2® to the
Plan:

“(r) Effective Period. “Effective Period” means the period commencing on
January 21, 2008 and ending on December 31, 2008; provided, however, that the
Effective Period shall automatically extend at the end of each calendar quarter
for an additional one year period (“Yearly Extension Period”), unless the Board
of Directors of the Company takes action to terminate the Plan, in which case
the expiration of the Effective Period shall be the last day of the Yearly
Extension Period, as in effect on the date of such action.”



--------------------------------------------------------------------------------

4. By substituting the following for Section 5(b) of the Plan:

“(b) Termination. The Plan shall terminate upon the later of (1) the last day of
the Effective Period, or (2) the date as of which all benefits due to be
provided under the Plan have been paid.”

Except as specifically amended hereby, the Plan shall continue in full force and
effect as written.

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
First Amendment to the Plan, the undersigned has caused these presents to be
executed in its name below by a duly authorized member of the Board of
Directors, effective as of the first date written above.

 

ALABAMA AIRCRAFT INDUSTRIES, INC. By:  

/s/ Harold T. Bowling

  Harold T. Bowling   Chairman, Compensation Committee Date:   October 8, 2008